Name: 91/332/EEC: Commission Decision of 8 July 1991 amending Decision 91/237/EEC concerning certain protection measures relating to a new pig disease
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-07-09

 Avis juridique important|31991D033291/332/EEC: Commission Decision of 8 July 1991 amending Decision 91/237/EEC concerning certain protection measures relating to a new pig disease Official Journal L 183 , 09/07/1991 P. 0015 - 0017COMMISSION DECISION of 8 July 1991 amending Decision 91/237/EEC concerning certain protection measures relating to a new pig disease (91/332/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as amended by Directive 91/67/EEC (2), and in particular Article 10 thereof, Whereas several disease outbreaks caused apparently by an infectious but not characterized agent have occurred in pigs for some time in certain parts of Belgium, Germany and the Netherlands; Whereas as a result of this disease situation the Commission adopted Decision 91/237/EEC (3) concerning further protection measures relating to the new pig disease; Whereas the disease very recently has been confirmed in pig herds in the United Kingdom; Whereas the scope of the protection measures should be adjusted to take account of this situation; Whereas the authorities of the Member States have engaged themselves to implement national measures that are necessary to guarantee the efficient implementation of this Decision when pigs are sent to other Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 91/237/EEC is hereby amended as follows: 1. Paragraph 2 of Article 6 is replaced by the following: '2. Without prejudice to Article 5 the United Kingdom, as from 8 July 1991, shall not send to other Member States production pigs from high health risk municipalities. 3. For the purpose of this Decision a high health risk municipality means a municipality which contains, at any one time, two or more infected holdings.' 2. Article 7 is replaced by the following: 'Article 7 1. Member States shall, during the first working day of each month, present to other Member States and the Commission a list of: - municipalities in which one or more infected holdings are situated, - high health risk municipalities. Municipalities are presented by region. 2. Member States shall once a month during the meeting of the Standing Veterinary Committee present data on the disease situation in the format indicated in Annex (PRRS report).' 3. The following text is added to Article 8: 'Without prejudice to Articles 3, 4 and 5 breeding and production pigs and slaughter pigs coming from a farm containing breeding pigs sent from the United Kingdom, as from 8 July 1991, to other Member States shall comply with the conditions laid down in (a) and (b).' Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 46, 19. 2. 1991, p. 1. (3) OJ No L 106, 26. 4. 1991, p. 67. ANNEX PRRS REPORT FOR THE PERIOD MEMBER STATE 1. Number of infected herds (herds under restriction) Region (by name) Previous months Month under report Total 2. Number of new outbreaks (herds reported infected for the first time) Region (by name) Previous months Month under report Total 3. Attach to this document: a) map showing infected areas; b) list of municipalities (by region) containing one infected herd; c) list of municipalities (by region) containing 2 or more infected herds.